—Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered November 29, 1996, which, insofar as appealed from, awarded plaintiff a money judgment against defendant of $100,350 for child support arrears due under the parties’ separation agreement, unanimously affirmed, without costs.
Defendant’s claim that he should be allowed a credit for amounts he has spent as a consequence of the parties’ daughter’s moving in with him is defeated by the separation agreement itself, which provides for child support payments to be made to plaintiff until February 22, 1997, regardless of the children’s residence. The issue of whether defendant is entitled to a credit for 1995 spousal maintenance was decided against him in a prior order from which no appeal was taken, and which therefore constitutes law of the case. Concur—Sullivan, J. P., Rosenberger, Nardelli, Williams and Tom, JJ.